Citation Nr: 1237039	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  07-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for mixed connective tissue disorder (MCTD), to include as due to an undiagnosed illness, and as secondary to service-connected fibromyalgia. 


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, mother, and father


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1987 to July 1991 and from October 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In November 2006, the Veteran and witnesses testified before a Decision Review Officer in Little Rock, Arkansas.  A transcript of that hearing is of record.

In August 2008, the Veteran and witnesses testified at a Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is of record.  In February 2012, VA notified the Veteran that the judge who had presided over her hearing was no longer employed by the Board and that she could have another hearing before a present Board member if she desired.  The Veteran did not respond to the notice.  

This matter was previously before the Board in April 2010 when the Board found that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a mixed connective tissue disorder.  After reopening the previously denied claim, the Board remanded it for further development.  It has now returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2010 remand, the Board directed that VA, in part, readjudicate the Veteran's reopened claim on a direct basis and on a secondary basis.  In correspondence dated in December 2010, the AMC notified the Veteran that it would consider the Veteran's claim on a direct and secondary basis; however, the October 2011 Supplemental SOC (SSOC) does not reflect that it actually considered whether the Veteran's MCTD was as likely as not causally related to, or aggravated by, a service-connected disability.  Although the AMC indicated that it was directed to do so by the Board, the Board finds that the AMC has not substantially complied with the mandates of the April 2010 Board remand.  Where remand orders of the Board are not complied with, the Board errs as matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In adjudicating the Veteran's claim, the AMC should consider the entire claims file, to include the evidence received after the October 2011 SSOC (e.g. the July 2012 VA medical opinion).


Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim for entitlement to service connection for MCTD as an undiagnosed illness, on a direct incurrence basis, and as secondary to a service-connected disability, with consideration of all evidence received in the claims file since the most recent October 2011 SSOC.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and her representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


